--------------------------------------------------------------------------------

Exhibit 10.31
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT ("Agreement") is executed as of this 25th day of
February, 2009, by and between Michael T. Tenpas ("Executive") and ARI Network
Services Inc. (the "Company").


RECITALS


The Company desires to employ Executive, and Executive desires to be employed by
the Company, on the terms and conditions set forth herein.


As a result of Executive's employment with the Company, Executive will have
access to and be entrusted with valuable information about the Company's
business and customers, including trade secrets and confidential information.


The Parties believe it is in their best interests to make provision for certain
aspects of their relationship during and after the period in which Executive is
employed by the Company.


NOW, THEREFORE, in consideration of the promises and the mutual agreements and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by the Company and
Executive (collectively, "Parties" and individually, "Party"), the Parties agree
as follows:


ARTICLE I
EMPLOYMENT


1.1            Position and Duties. Executive shall be employed in the position
of Vice President of Sales & Marketing, and shall be subject to the authority
of, and shall report to, the Company's President and Chief Executive Officer.
Executive's duties and responsibilities shall include all those customarily
attendant to the position of Vice President of Sales & Marketing and as may be
assigned from time to time by the President and Chief Executive Officer. At all
times, Executive shall devote Executive's entire business time, attention and
energies exclusively to the business interests of the Company while employed by
the Company.


1.2            At-Will Employment. The term of Executive's employment under this
Agreement shall be for an indefinite period and may be terminated by either
party at any time and for any reason or no reason upon written notice to the
other party.

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE II
COMPENSATION AND OTHER BENEFITS


2.1            Base Salary. While employed by the Company, the Company shall pay
Executive an annual salary of One Hundred Sixty-Five Thousand and no/100 Dollars
($165,000) ("Base Salary"), payable in accordance with the normal payroll
practices and schedule of the Company. Notwithstanding the foregoing, the Base
Salary shall be subject to annual review by the Compensation Committee (the
"Compensation Committee") of the Company's Board of Directors (the "Board") and,
beginning on the first anniversary of the commencement of Executive's employment
by the Company, shall be subject to annual adjustment based on the
recommendation of the Compensation Committee if approved by the full Board.


2.2            Bonuses. While employed by the Company, Executive will be
eligible to participate in the Company's Management Incentive Bonus Plan and
Vice President of Sales Compensation Plan or any successor plans for senior
executives ("Bonus Plans"), the specifics of which are determined from time to
time by, and at the sole discretion of, the Compensation Committee and approved
by the full Board. For purposes of clarification, the Parties acknowledge and
agree that, under the current Management Incentive Bonus Plan, the annualized
bonus amount which Executive would initially be eligible to receive if one
hundred percent (100%) of such plan's targets were met would be Forty Thousand
and no/100 Dollars ($40,000), and that, under the current Vice President of
Sales Compensation Plan, the annualized bonus amount which Executive would
initially be eligible to receive if one hundred percent (100%) of such plan's
targets were met would be Sixty-Five Thousand and no/100 Dollars ($65,000). In
the event that the Board terminates or modifies in any material way the
long-term incentive compensation component or any other component of the Bonus
Plans, Executive shall receive the same treatment as other similarly situated
executive employees.


2.3            Equity - Grant of Options. Upon commencement of Executive's
employment with the Company, Executive will be granted options to purchase up to
fifty thousand (50,000) shares of the Company's common stock pursuant to the
terms and conditions of an Award Agreement between the Company and Executive in
the form of the Company's standard Award Agreement. Such options shall be
subject to the terms and conditions of such Award Agreement, including, without
limitation, with respect to vesting and forfeiture.


2.4            Perquisites, Benefits and Other Compensation. While employed by
the Company and subject to the express provisions of this Article II, Executive
will be entitled to receive perquisites and benefits provided by the Company to
its senior executive employees, subject to the eligibility criteria related to
such perquisites and benefits, and to such changes, additions, or deletions to
such perquisites and benefits as the Company may make from time to time, as well
as such other perquisites or benefits as may be specified from time to time at
the sole discretion of the Board.

 
2

--------------------------------------------------------------------------------

 
 
2.5            Vacation. Employee shall be entitled to a maximum of twenty (20)
days of paid vacation and three (3) personal holidays in any calendar year,
pro-rated for any partial calendar year, in accordance with the Company's
general vacation and personal holiday policies for similarly situated employees.


2.6            Car Allowance. During Executive's employment by the Company, the
Company will pay Employee a car allowance of Five Hundred and no/100 Dollars
($500) per calendar month. Employee acknowledges and agrees that this car
allowance is subject to change (including discontinuation) from time to time at
the sole discretion of the Company.


ARTICLE III
TERMINATION


3.1            Termination By The Company For Cause. If Executive's employment
is terminated by the Company at any time for Cause (defined below), Executive
shall have no further rights against the Company, except for the right to
receive (a) any unpaid Base Salary with respect to the period prior to the
effective date of termination and (b) any vacation (but not personal holidays)
that Executive has accrued, but not used, prior to the effective date of
termination.


3.2            Termination By The Company Without Cause. If Executive's
employment is terminated by the Company at any time without Cause (defined
below), in addition to the compensation outlined in Paragraph 3.1, above,
Executive shall have the right to receive (a) any earned but unpaid bonus due to
Executive for any fiscal year of the Company that has been completed as of the
effective date of termination and (b) a Severance Payment (defined below), the
payment of which is contingent upon Executive's execution of a written severance
agreement (in a form satisfactory to the Company) containing, among other
things, a general release of all claims, statutory or otherwise, against the
Company. Executive acknowledges and agrees that the Company reserves the right
to update and modify the businesses listed in Paragraph 5.4(d), below, in such
severance agreement.


3.3            Termination By Executive With Good Reason. If Executive resigns
his employment with the Company for Good Reason (defined below), in addition to
the compensation outlined in Paragraph 3.1, above, Executive shall have the
right to receive (a) any earned but unpaid bonus due to Executive for any fiscal
year of the Company that has been completed as of the effective date of
resignation and (b) a Severance Payment (defined below), the payment of which is
contingent upon Executive's execution of a written severance agreement (in a
form satisfactory to the Company) containing, among other things, a general
release of all claims, statutory or otherwise, against the Company.

 
3

--------------------------------------------------------------------------------

 
 
Executive acknowledges and agrees that the Company reserves the right to update
and modify the businesses listed in Paragraph 5.4(d), below, in such severance
agreement. A resignation shall only be for "Good Reason" if: (1) within thirty
(30) calendar days of the initial existence of Good Reason, Executive provides
written notice of Good Reason to the Board; (2) the Company does not remedy said
Good Reason within thirty (30) calendar days of its receipt of such notice; and
(3) Executive terminates his employment effective any time after the expiration
of such 30-day remedy period prior to the date that is ninety (90) days after
the initial existence of Good Reason.


3.4            Resignation. If Executive resigns his employment with the Company
at any time without Good Reason (defined below), Executive shall have no further
rights against the Company, except for the right to receive (a) any unpaid Base
Salary with respect to the period prior to the effective date of resignation and
(b) any vacation (but not personal holidays) that Executive has accrued, but not
used, prior to the effective date of resignation. Executive agrees that,
following his provision of notice of resignation without Good Reason, the
Company may, at its sole discretion, accept the resignation effective
immediately or at such other time as the Company may designate and that, in such
case, such Company-designated date shall be the effective date of resignation.


3.5            Death or Disability. If Executive's employment with the Company
is terminated due to his death or Disability (defined below), Executive shall
have no further rights against the Company, except for the right to receive (a)
any unpaid Base Salary with respect to the period prior to the effective date of
termination, (b) any vacation (but not personal holidays) that Executive has
accrued, but not used, prior to the effective date of termination and (c) any
earned but unpaid bonus due to Executive for any fiscal year of the Company that
has been completed as of the effective date of termination.


3.6            Definitions.


(a)            Severance Payment. For purposes of Paragraphs 3.2 and 3.3, above,
"Severance Payment" means nine (9) months of Base Salary, payable following
termination pursuant to the terms of the written severance agreement specified
in Paragraph 3.2 or 3.3, above. Such Severance Payments shall be made in equal
installments in accordance with the Company's normal payroll practices and
schedule beginning no later than the second regular Company pay date following
expiration of any revocation period specified in such severance agreement;
provided, however, that all installments that have yet to be paid by the Final
Payment Date (defined below) shall be paid to the Executive in a lump sum on the
Final Payment Date. For the purposes of this Section 3.6(a), the Final Payment
Date is the 15th day of the third month following the later of (i) the last day
of the calendar year in which the termination occurs, or (ii) the last day of
the Company's fiscal year in which the termination occurs.

 
4

--------------------------------------------------------------------------------

 
 
(b)            Cause. For purposes of Paragraphs 3.1 and 3.2, above, "Cause"
shall mean any of the following: (1) Executive has breached this Agreement in a
material way or has breached in a material way the fiduciary duty he owes to the
Company or any other obligation or duty he owes to the Company under this
Agreement, which breach remains uncured, if subject to cure, to the reasonable
satisfaction of the Board for thirty (30) calendar days after Executive receives
written notice thereof from the Board; (2) Executive has committed gross
negligence or willful misconduct in the performance of Executive's duties for
the Company; (3) Executive has failed in a material way to follow reasonable
instructions from the Board, consistent with this Agreement, concerning the
operations or business of the Company, which failure remains uncured, if subject
to cure, to the reasonable satisfaction of the Board for thirty (30) calendar
days after Executive receives written notice thereof from the Board; (4)
Executive has committed a crime the circumstances of which substantially relate
to Executive's employment duties with the Company; (5) Executive has
misappropriated or embezzled funds or property of the Company or engaged in any
material act of dishonesty; or (6) Executive has attempted to obtain a personal
profit from any transaction in which the Executive knows or reasonably should
know the Company has an interest, and which constitutes a corporate opportunity
of the Company, or which is adverse to the interests of the Company, unless the
transaction was approved in writing by the Board after full disclosure of all
details relating to such transaction.


(c)            For purposes of Paragraphs 3.3 and 3.4, above, "Good Reason"
shall mean the occurrence of any of the following without the written consent of
Executive: (1) the Company has breached this Agreement in a material way, which
breach remains uncured, if subject to cure, for thirty (30) calendar days after
the Board receives written notice thereof from Executive; (2) a material
diminution in Executive's Base Salary; (3) a material diminution in Executive's
authority, duties, or responsibilities; or (4) a material change in the
geographic location at which Executive must perform his services, provided such
new location is more than fifty (50) miles from the location where Executive is
required to perform services prior to the change.


(d)            For purposes of Paragraph 3.5, above, "Disability" means the
inability of Executive, due to a physical or mental impairment, to perform the
essential functions of Executive's job with the Company, with or without a
reasonable accommodation, for ninety (90) consecutive business days or one
hundred twenty (120) business days in the aggregate during any 365-day period. A
determination of Disability shall be made by the Board, which may, at its sole
discretion, consult with a physician or physicians satisfactory to the Board,
and Executive shall cooperate with any efforts to make such determination. Any
such determination shall be conclusive and binding on the Parties. Any
determination of Disability under this Paragraph 3.6(d) is not intended to alter
any benefits any Party may be entitled to receive under any long-term disability
insurance policy carried by either the Company or Executive with respect to
Executive, which benefits shall be governed solely by the terms of any such
insurance policy.

 
5

--------------------------------------------------------------------------------

 
 
3.7        Termination In Connection With A Change In Control. Notwithstanding
any other provision of this Agreement, should Executive's employment be
terminated upon the occurrence of or within two (2) years of a "Change in
Control," as defined in any Change of Control Agreement ("COC Agreement") that
may be presented by the Company to Executive (in a form satisfactory to the
Company), the terms of such termination shall be governed exclusively by such
COC Agreement and Executive shall not be entitled to receive any of the benefits
provided for under this Article III.


ARTICLE IV
CONFIDENTIALITY


4.1            Confidentiality Obligations. Executive will not, while employed
by the Company, directly or indirectly use or disclose any Confidential
Information or Trade Secrets except in the interest and for the benefit of the
Company. After the end, for whatever reason, of Executive's employment with the
Company, Executive will not directly or indirectly use or disclose any Trade
Secrets. For a period of two (2) years following the end, for whatever reason,
of Executive's employment with the Company, Executive will not directly or
indirectly use or disclose any Confidential Information. Executive further
agrees not to use or disclose at any time information received by the Company
from others except in accordance with the Company's contractual or other legal
obligations; the Company's Customers are third party beneficiaries of this
promise.


4.2            Definitions.
 
(a)
Trade Secret. The term "Trade Secret" has that meaning set forth under
applicable law. The term includes, but is not limited to, all computer source
code created by or for the Company.



(b)
Confidential Information. The term "Confidential Information" means all
non-Trade Secret or proprietary information of the Company which has value to
the Company and which is not known to the public or the Company's competitors,
generally. Confidential Information includes, but is not limited to: (i)
inventions, product specifications, information about products under
development, research, development or business plans, production know-how and
processes, manufacturing techniques, operational methods, equipment design and
layout, test results, financial information, customer lists, information about
orders and transactions with customers, sales and marketing strategies, plans
and techniques, pricing strategies, information relating to sources of materials
and production costs, purchasing and accounting information, personnel
information and all business records; (ii) information which is marked or
otherwise designated as confidential or proprietary by the Company; and (iii)
information received by the Company from others which the Company has an
obligation to treat as confidential.


 
6

--------------------------------------------------------------------------------

 
 
(c)
Exclusions. Notwithstanding the foregoing, the terms "Trade Secret" and
"Confidential Information" shall not include, and the obligations set forth in
this Agreement shall not apply to, any information which: (i) can be
demonstrated by Executive to have been known by him prior to his employment by
the Company; (ii) is or becomes generally available to the public through no act
or omission of Executive; (iii) is obtained by Executive in good faith from a
third party who discloses such information to Executive on a non-confidential
basis without violating any obligation of confidentiality or secrecy relating to
the information disclosed; or (iv) is independently developed by Executive
outside the scope of his employment without use of Confidential Information or
Trade Secrets.



ARTICLE V
NON-COMPETITION


5.1            Restrictions on Competition During Employment. While employed by
the Company, Executive shall not directly or indirectly compete against the
Company, or directly or indirectly divert or attempt to divert Customers'
business from the Company anywhere the Company does or is taking steps to do
business.


5.2            Post-Employment Non-Solicitation of Restricted Customers. For two
(2) years following termination of Executive's employment with the Company, for
whatever reason, Executive agrees not to directly or indirectly solicit or
attempt to solicit any business from any Restricted Customer in any manner which
competes with the services or products offered by the Company in the twelve (12)
months preceding termination of Executive's employment with the Company, or to
directly or indirectly divert or attempt to divert any Restricted Customer's
business from the Company.


5.3            Post-Employment Restricted Services Obligation. For two (2) years
following termination of Executive's employment with the Company, for whatever
reason, Executive agrees not to provide Restricted Services to any Competitor.
During such two (2) year period, Executive also will not provide any Competitor
with any advice or counsel concerning the provision of Restricted Services.


5.4            Definitions.

 
7

--------------------------------------------------------------------------------

 
 
(a)
Customer. The term "Customer" means any individual or entity for whom/which the
Company has provided services or products or made a written or formal proposal
to perform services or provide products.



(b)
Restricted Customer.   The term "Restricted Customer" means any individual or
entity (i) for whom/which the Company provided services or products, and (ii)
with whom/which Executive had contact on behalf of the Company, or about
whom/which Executive acquired non-public information in connection with his
employment by the Company, during the twenty-four (24) months preceding the end,
for whatever reason, of Executive's employment with the Company; provided,
however, that the term "Restricted Customer" shall not include any individual or
entity whom/which, through no direct or indirect act or omission of Executive,
has terminated its business relationship with the Company.



(c)
Restricted Services. The term "Restricted Services" means services of any kind
or character comparable to those Executive provided to the Company during the
twelve (12) months preceding the termination of Executive's employment with the
Company relating to: (i) providing electronic parts catalogs for manufacturers
and/or to their dealers and distributors, via compact discs and/or on-line,
related to manufactured equipment and their components in the following industry
segments: outdoor power (i.e., commercial lawn care); power sports (i.e.,
motorcycles, snowmobiles, all terrain vehicles); marine (i.e., boats, personal
water crafts); recreation vehicles; floor maintenance; auto/truck after-care;
agriculture; and construction; (ii) providing on-line, direct mail, electronic
mail or other marketing services to equipment manufacturers, distributors and
dealers, in the aforementioned industry segments, aimed at helping them market
their equipment and related products; and (iii) providing F&I (finance and
insurance-type products) and services for dealerships, in the aforementioned
industry segments, using an outsourced center approach, where the center
performs the primary selling role on behalf of and in conjunction with each
dealership, directly to their customers via on-line and telephone interaction.



(d)
Competitor. The term "Competitor" shall include the following businesses:
Snap-on Business Solutions; Dominion Enterprises; 50 Below; Channel Blade; and
Enigma, and such businesses' affiliates, successors and assigns, provided that
such businesses are engaged in: (i) providing electronic parts catalogs for
manufacturers and/or to their dealers and distributors, via compact discs and/or
on-line, related to manufactured equipment and their components in the following
industry segments: outdoor power (i.e., commercial lawn care); power sports
(i.e., motorcycles, snowmobiles, all terrain vehicles); marine (i.e., boats,
personal water crafts); recreation vehicles; floor maintenance; auto/truck
after-care; agriculture; and construction; (ii) providing on-line, direct mail,
electronic mail or other marketing services to equipment manufacturers,
distributors and dealers, in the aforementioned industry segments, aimed at
helping them market their equipment and related products; and (iii) providing
F&I (finance and insurance-type) products and services for dealerships, in the
aforementioned industry segments, using an outsourced center approach, where the
center performs the primary selling role on behalf of and in conjunction with
each dealership, directly to their customers via on-line and telephone
interaction, at the time of Executive's termination, for whatever reason.


 
8

--------------------------------------------------------------------------------

 
 
ARTICLE VI
BUSINESS IDEA RIGHTS


6.1            Assignment. The Company will own, and Executive hereby assigns to
the Company and agrees to assign to the Company, all rights in all Business
Ideas which Executive originates or develops whether alone or working with
others while Executive is employed by the Company. All Business Ideas which are
or form the basis for copyrightable works are hereby assigned to the Company
and/or shall be assigned to the Company or shall be considered "works for hire"
as that term is defined by United States Copyright Law.


6.2            Definition of Business Ideas. The term "Business Ideas" means all
ideas, designs, modifications, formulations, specifications, concepts, know-how,
trade secrets, discoveries, inventions, data, software, developments and
copyrightable works, whether or not patentable or registrable, which Executive
originates or develops, either alone or jointly with others, while Executive is
employed by the Company and which are: (i) related to any business known to
Executive to be engaged in or contemplated by the Company; (ii) originated or
developed during Executive's working hours; or (iii) originated or developed in
whole or in substantial part using materials, labor, facilities or equipment
furnished by the Company.


6.3            Disclosure. While employed by the Company, Executive will
promptly disclose all Business Ideas to the Board.


6.4            Execution of Documentation. Executive, at any time during or
after his employment by the Company, will promptly execute all documents which
the Company may reasonably require to perfect its patent, copyright and other
rights to such Business Ideas throughout the world.

 
9

--------------------------------------------------------------------------------

 
 
ARTICLE VII
NON-SOLICITATION OF EMPLOYEES


While employed by the Company and for twelve (12) months thereafter, Executive
shall not directly or indirectly encourage any Company employee to terminate
his/her employment with the Company or solicit such an individual for employment
outside the Company in any manner which would end or diminish that employee's
services to the Company.


ARTICLE VIII
EXECUTIVE DISCLOSURES AND ACKNOWLEDGMENTS


8.1            Confidential Information of Others. Executive warrants and
represents to the Company that he is not subject to any employment, consulting
or services agreement, or any restrictive covenants or agreements of any type,
which would conflict or prohibit Executive from fully carrying out his duties as
described under the terms of this Agreement. Further, Executive warrants and
represents to the Company that he has not and will not retain or use, for the
benefit of the Company, any confidential information, records, trade secrets, or
other property of a former employer.


8.2            Scope of Restrictions. Executive acknowledges that during the
course of his employment with the Company, he will gain knowledge of
Confidential Information and Trade Secrets of the Company. Executive
acknowledges that the Confidential Information and Trade Secrets of the Company
are necessarily shared with Executive on a routine basis in the course of
performing his job duties and that the Company has a legitimate protectable
interest in such Confidential Information and Trade Secrets, and in the goodwill
and business prospects associated therewith. Accordingly, Executive acknowledges
that the scope of the restrictions contained in this Agreement are appropriate,
necessary and reasonable for the protection of the Company's business, goodwill
and property rights, and that the restrictions imposed will not prevent him from
earning a living in the event of, and after, the end, for whatever reason, of
his employment with the Company.


8.3            Prospective Employers. Executive agrees, during the term of any
restriction contained in Articles IV, V, VI and VII of this Agreement, to
disclose this Agreement to any entity which offers employment to Executive.
Executive further agrees that the Company may send a copy of this Agreement to,
or otherwise make the provisions hereof known to, any of Executive's potential
employers.


8.4            Third Party Beneficiaries. Any Company affiliates are third party
beneficiaries with respect to Executive's performance of his duties under this
Agreement and the undertakings and covenants contained in this Agreement and the
Company and any of its affiliates enjoying the benefits thereof, may enforce
this Agreement directly against Executive. The terms Trade Secret and
Confidential Information shall include materials and information of the
Company's affiliates to which Executive has access.

 
10

--------------------------------------------------------------------------------

 
 
8.5            Survival. The covenants set forth in Articles IV, V, VI and VII
of this Agreement shall survive the termination of the Executive's employment
hereunder.


ARTICLE IX
RETURN OF RECORDS


Upon the end, for whatever reason, of his employment with the Company, or upon
request by the Board at any time, Executive shall immediately return to the
Board all documents, records and materials belonging and/or relating to the
Company (except Executive's own personnel and wage and benefit materials
relating solely to Executive), and all copies of all such materials. Upon the
end, for whatever reason, of Executive's employment with the Company, or upon
request of the Board at any time, Executive further agrees to destroy such
records maintained by him on his own computer equipment.


ARTICLE X
INDEMNITY


10.1          Indemnification By Company. To the extent permitted by applicable
law, the Company shall indemnify Executive if Executive is, or is threatened to
be, made a party to an action, suit or proceeding (other than by the Company) by
reason of the fact that Executive is or was a director or officer of the
Company, unless liability was incurred because Executive breached or failed to
perform a duty that Executive owes to the Company and such breach or failure
constitutes: (1) a willful failure to deal fairly with the Company or its
shareholders in connection with a matter in which Executive has a material
conflict of interest; (2) a violation of the criminal law, unless Executive had
reasonable cause to believe that his conduct was lawful and Executive had no
reasonable cause to believe such conduct was unlawful; (3) a transaction from
which Executive derived an improper personal profit; or (4) willful misconduct.


10.2          Indemnification By Executive. Executive agrees to indemnify and
hold harmless the Company against any and all losses, claims, damages,
liabilities, costs, expenses (including reasonable attorneys' fees and costs),
judgments and settlements of amounts paid in connection with any threatened,
pending or completed action, suit, claim, proceeding or investigation arising
out of or pertaining to: (1) unlawful intentional acts committed by Executive in
the conduct of the Company's business; (2) any willful gross negligence
committed by Executive other than in the conduct of the Company's business; and
(3) any tax deductions Executive may claim for expenses incurred or claim to
have been incurred in connection with Executive's duties hereunder.

 
11

--------------------------------------------------------------------------------

 
 
10.3          Insurance. Notwithstanding the foregoing, the indemnification
provided for in this Article X shall only apply to any costs or expenses
incurred by indemnitees which are not covered by applicable liability insurance.
If this Article X is interpreted to reduce insurance coverage to which an
indemnitee would otherwise be entitled in the absence of this provision, this
provision shall be deemed inoperative and not part of this Agreement. This
Article X shall survive the termination of this Agreement.


ARTICLE XI
MISCELLANEOUS


11.1          Notice. Any and all notices, consents, documents or communications
provided for in this Agreement shall be given in writing and shall be personally
delivered, mailed by registered or certified mail (return receipt requested),
sent by courier (confirmed by receipt), or telefaxed (confirmed by telefax
confirmation) and addressed as follows (or to such other address as the
addressed Party may have substituted by notice pursuant to this Paragraph 11.1):



 
To the Company:
ARI Network Services, Inc.
   
Director of Human Resources
   
11425 West Lake Park Drive
   
Milwaukee, WI 53224-3025
   
Fax:+1 (414)973-4618
       
To Executive:
Michael T. Tenpas
   
N29 W26140 Coachman Dr.
   
Pewaukee, WI 53072



Such notice, consent, document or communication shall be deemed given upon
personal delivery or receipt at the address of the Party stated above or at any
other address specified by such Party to the other Party in writing, except that
if delivery is refused or cannot be made for any reason, then such notice shall
be deemed given on the third day after it is sent.


11.2          Entire Agreement; Amendment; Waiver. This Agreement (including any
documents referred to herein) sets forth the entire understanding of the Parties
hereto with respect to the subject matter contemplated hereby. Any and all
previous agreements and understandings between or among the Parties regarding
the subject matter hereof, whether written or oral, are superseded by this
Agreement. This Agreement shall not be amended or modified except by a written
instrument duly executed by each of the Parties hereto. Any extension or waiver
by any Party of any provision hereto shall be valid only if set forth in an
instrument in writing signed on behalf of such Party. For purposes of the
foregoing two (2) sentences, the Parties acknowledge and agree that any such
written instrument to be signed by the Company shall require the signature of a
representative of the Company duly authorized by the Board to bind the Company
to the terms of such written instrument.

 
12

--------------------------------------------------------------------------------

 
 
11.3          Headings. The headings of sections and paragraphs of this
Agreement are for convenience of reference only and shall not control or affect
the meaning or construction of any of its provisions.


11.4          Assignability. This Agreement is personal to the Executive, and
the Executive may not assign or delegate any of the Executive's rights or
obligations hereunder without first obtaining the written consent of the Board.
The Company will require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by an assumption agreement in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place. If such succession or assignment does not take place, and if this
Agreement is not otherwise binding on the Executive's successors or assigns by
operation of law, the Executive is entitled to compensation from the Company in
the same amount and on the same terms as provided for in this Agreement. This
Agreement shall be binding on and inure to the benefit of each Party and such
Party's respective heirs, legal representatives, successors and assigns.


11.5          Mitigation. The Executive shall not be required to mitigate the
amount of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise.


11.6          Injunctive Relief. The Parties agree that damages will be an
inadequate remedy for breaches of this Agreement and in addition to damages and
any other available relief, a court shall be empowered to grant injunctive
relief.


11.7          Waiver of Breach. The waiver by either Party of the breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either Party.


11.8          Severability. If any court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then such
invalidity or unenforceability shall have no effect on the other provisions
hereof, which shall remain valid, binding and enforceable and in full force and
effect, and, to the extent allowed by law, such invalid or unenforceable
provision shall be construed in a manner so as to give the maximum valid and
enforceable effect to the intent of the Parties expressed therein.


11.9          Consideration. Execution of this Agreement is a condition of
Executive's employment with the Company and Executive's employment and other
benefits provided for herein by the Company constitutes the consideration for
Executive's undertakings hereunder.

 
13

--------------------------------------------------------------------------------

 
 
11.10        Governing Law. This Agreement shall in all respects be construed
according to the laws of the State of Wisconsin, without regard to its conflict
of laws principles.


11.11        Authority to Bind the Company. The Company represents and warrants
that the undersigned representative of the Company has the authority of the
Board to bind the Company to the terms of this Agreement.


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 
 

 
EXECUTIVE:
         
/s/ Michael T. Tenpas
 
Michael T. Tenpas






   
ARI NETWORK SERVICES, INC.
                   
By: 
/s/ Roy W. Olivier
     
Roy W. Olivier,
     
President and Chief Executive Officer
 

 
 
14

--------------------------------------------------------------------------------